t c memo united_states tax_court ralf zacky petitioner v commissioner of internal revenue respondent docket no filed date ralph g zacky pro_se laura beth salant for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination that petitioner is liable for the following deficiencies in federal excise_tax and additions thereto first-tier second-tier year sec_4975 sec_4975 initial deficiency additional deficiency addition_to_tax sec_6651 dollar_figure -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure big_number -- dollar_figure -- dollar_figure dollar_figure we decide whether petitioner is liable for these amounts we hold he is unless otherwise stated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts were stipulated we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the stipulated facts accordingly petitioner resided in mentone california when his petition was filed aspects inc aspects is a c_corporation of which petitioner is the president and sole shareholder it has a profit sharing plan plan that was adopted effective date and was amended on date the plan is qualified under sec_401 the plan’s underlying trust is exempt from federal tax under sec_501 from the inception of the plan through date the date on which the notice_of_deficiency was issued in this case the plan has had many participants one of these participants was petitioner petitioner also was the plan’s sole trustee pursuant to the plan the trustee was required to provide the plan with services which included investing managing and controlling plan assets maintaining records of plan receipts and disbursements and preparing a written annual report borrowing and raising funds for the plan and making loans from the plan to plan participants from the inception of the plan through date petitioner has had access to the plan’s books records and assets as of date neither aspects nor petitioner had the funds necessary to pay aspects’s payroll liability of dollar_figure which was imminently coming due petitioner on that date borrowed dollar_figure from the plan first loan to pay that liability the first loan was supported by a promissory note signed by petitioner and dated date the note stated that interest of percent per annum would accrue on the unpaid principal and that repayment would be made over years through quarterly installments of dollar_figure beginning on date the note stated that the first loan was secured_by petitioner’s vested interest in the plan the balance of that interest was dollar_figure on date and dollar_figure on date inland empire properties inc inland was a licensed california corporation from date until date its business during that time was the ownership and leasing to aspects and other tenants of a commercial building inland’s president and sole shareholder was petitioner and it had no employees on date the plan lent dollar_figure to inland second loan so that petitioner could pay off his car loan which was about to go into default an unsigned document drafted on aspects stationery and bearing the typewritten name of petitioner stated that the second loan was due in year that the interest rate payable on the second loan was percent and that the second loan was secured_by a pontiac bonneville sse bearing a stated vehicle identification_number the document also stated that the second loan was renewable after the first year at the then-prevailing interest rate plu sec_3 percent shortly after the making of the second loan petitioner transferred to inland the title to the referenced pontiac bonneville sse on date the plan lent dollar_figure to inland third loan so that inland could pay the mortgage and real_estate_taxes due on the building an unsigned promissory note with a signature block for petitioner in his capacity as inland’s president stated that interest was accruing on the unpaid principal pincite percent per annum and that repayment was to be made through monthly installments of dollar_figure beginning on date the third loan was unsecured to date no principal or interest has been paid on the first second or third loan collectively the three loans the plan has during its existence made two other loans to participants other than petitioner and it has required that those individuals repay those loans petitioner knew at the times of the three loans that his creditworthiness was poor and he knew at the times of the second and third loans that inland’s creditworthiness was poor when petitioner and inland failed to pay back the three loans according to their terms petitioner in his capacity as plan trustee neither sought nor attempted to compel payment the relevant provisions of the plan are as follows investment powers and duties of the trustee a the trustee shall invest and reinvest the trust fund to keep the trust fund invested without distinction between principal and income and in such securities or property real or personal wherever situated as the trustee shall deem advisable including but not limited to stocks common or preferred bonds and other evidences of indebtedness or ownership and real_estate or any interest therein loans to participants a the trustee may in the trustee’s discretion make loans to participants and beneficiaries under the following circumstances loans shall be made available to all participants and beneficiaries on a reasonably equivalent basis loans shall not be available to highly compensated employees in an amount greater than the amount available to other participants and beneficiaries loans shall bear a reasonable rate of interest loans shall be adequately secured and shall provide for repayment over a reasonable period of time c loans made pursuant to this section when added to the outstanding balance of all other loans made by the plan to the participant shall be limited to the lesser_of dollar_figure reduced by the excess if any of the highest outstanding balance of loans from the plan to the participant during the one year period ending on the day before the date on which such loan is made over the outstanding balance of loans from the plan to the participant on the date on which such loan was made or one-half of the present_value of the non-forfeitable accrued_benefit of the participant under the plan d loans shall provide for level amortization with payments to be made not less frequently than quarterly over a period not to exceed five years f any loans granted or renewed on or after the last day of the first plan_year beginning after date shall be made pursuant to a participant_loan program such loan program shall be established in writing and must include but need not be limited to the following the identity of the person or positions authorized to administer the participant_loan program a procedure for applying for loans the basis on which loans will be approved or denied limitations if any on the types and amounts of loans offered the procedure under the program for determining a reasonable rate of interest the types of collateral which may secure a participant_loan and the events constituting default and the steps that will be taken to preserve plan assets such participant_loan program shall be contained in a separate written document which when properly executed is hereby incorporated by reference and made a part of the plan petitioner has never filed a form_5330 return of excise_taxes for any period relevant herein the plan filed a form 5500-c r return report of employee_benefit_plan for its plan years ended date and the plan has not filed a form 5500-c r for any plan_year thereafter the plan reported on its form 5500-c r for its plan_year ended date that it had as of date other investments of dollar_figure respondent determined that these investments were the three loans that each of the three loans was a prohibited_transaction under sec_4975 and that the principal of the three loans totaled dollar_figure as of date respondent also determined that a stated_interest rate of percent applied to each subject year for purposes of computing the amount_involved under sec_4975 and that on the basis of this 10-percent rate the amounts involved for the subject years were as follows date principal interest amount_involved dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number respondent noted that sec_53_4941_e_-1 foundation excise_tax regs treats prohibited_transaction loans as occurring on the first day of each taxable_year in the taxable_period after the year in which the loan occurs and determined on the basis of these regulations that petitioner owed first-tier excise_taxes as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- big_number big_number big_number big_number -- -- big_number big_number big_number -- -- -- big_number big_number -- -- -- -- big_number big_number big_number big_number big_number big_number respondent also determined on the basis of these regulations that petitioner owed a second-tier_excise_tax of dollar_figure for on date aspects filed a voluntary petition for bankruptcy aspects stated on that petition that it owed dollar_figure to the plan and that the plan was an unsecured creditor on date the bankruptcy court overseeing the bankruptcy proceeding confirmed aspects’s first amended plan_of_reorganization confirmed plan under the confirmed plan the plan continued to be listed as an unsecured creditor opinion respondent determined that petitioner is liable for both tiers of excise_taxes under sec_4975 and b respondent asserts on brief that petitioner is a disqualified_person under sec_4975 as to each of the three loans that the plan is a plan under sec_4975 that each of the three loans is a prohibited_transaction under sec_4975 and that none of the three loans has been corrected within the meaning of sec_4975 petitioner does not dispute that he was a disqualified_person as to each of the three loans he was see eg sec_4975 e nor does petitioner under subpars a and e respectively of sec_4975 a disqualified_person is a person who is a fiduciary or an owner direct or indirect of percent or more of the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation which is an employer of any employees covered by the plan as relevant herein petitioner was a fiduciary ie a trustee of the plan who was the sole owner of the stock of an employer aspects whose employees were covered by the plan under sec_4975 a disqualified_person also is a corporation of which percent or more of the combined voting power of all classes of stock entitled to vote or the total value of shares of all classes of stock is owned by a person described in sec_4975 or e thus by virtue of its ownership by petitioner inland also was a disqualified_person as to the second and third loans the possibility that inland may be liable for excise_taxes under sec_4975 or b as to the second and third loans is unimportant to our analysis in that petitioner is jointly and severally liable for any excise_tax imposed on those loans by sec_4975 and b see sec continued dispute that the plan was a plan within the meaning of sec_4975 it was see sec_4975 as we understand petitioner’s argument on brief he is not liable for any of the excise_taxes respondent determined because none of the three loans is a prohibited_transaction the three loans are not prohibited_transactions petitioner asserts because the loans were permitted by the plan the bankruptcy court has through its confirmation of the confirmed plan prescribed rules under which aspects will repay the loans the department of labor has reviewed the loans and approved them and the loans were made in the best interest of the plan and its participants petitioner also asserts in this regard that the period of limitation has expired on the assessment of all of the excise_taxes respondent determined as to the three loans petitioner does not challenge respondent’s calculation of the excise_taxes shown in the notice_of_deficiency including respondent’s use of the 10-percent rate we agree with respondent that petitioner is liable for the excise_taxes as determined sec_4975 was added to the code in by the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 sec a 88_stat_971 congress enacted sec_4975 to effect its intent to tax disqualified continued f persons who engage in self-dealing rather than penalize innocent employees who were previously faced with plan disqualification on account of a prohibited_transaction s rept pincite c b supp disqualification penalized employee plan participants in that they were denied favorable tax consequences such as deferral of taxation id pincite c b supp pincite the goal of congress in enacting sec_4975 was to bar categorically a transaction that was likely to injure the pension_plan 508_us_152 citing s rept supra pincite c b supp pincite sec_4975 imposes two tiers of excise_taxes on a prohibited_transaction the first-tier tax the rate of which depends on the date on which a prohibited_transaction occurs is imposed on the amount_involved in a prohibited_transaction for each year or part thereof in the taxable_period sec_4975 for prohibited_transactions occurring before date the rate of the first-tier tax i sec_5 percent see sec_4975 before amendment by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1817 for prohibited_transactions occurring after date and before date the rate of the first-tier tax is percent see sec_4975 after amendment by sbjpa sec first-tier tax_rate increased from percent to percent for prohibited_transactions occurring after date the rate of the first-tier tax i sec_15 percent see sec_4975 after amendment by the taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_949 first-tier tax_rate increased from percent to percent the second-tier_excise_tax equal to percent of the amount_involved is imposed when a transaction to which the first-tier tax applies is not corrected within the taxable_period see sec_4975 in this context the taxable_period begins with the date on which the prohibited_transaction occurs and ends on the earliest of a the date of mailing of a notice_of_deficiency with respect thereto b the date on which the tax imposed by sec_4975 is assessed or c the date on which correction of the prohibited_transaction is completed sec_4975 a correction of a prohibited_transaction may be accomplished by undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards sec_4975 as to the first-tier tax each of the three loans falls within the wide span of sec_4975 each of these loans i sec_2 here the earliest of these three dates is date ie the date of which the notice_of_deficiency was mailed to petitioner the taxable_period therefore ends on that date absent an earlier correction of a prohibited_transaction a prohibited_transaction under sec_4975 d and e and none of these loans is exempted from that definition by sec_4975 under sec_4975 the plan’s lending of money to petitioner or to inland was a direct or indirect lending of money between a plan and a disqualified_person under sec_4975 each of the three loans also was a direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan see 96_tc_644 affd 972_f2d_150 7th cir under sec_4975 each of the three loans also was a direct or indirect act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interest or for his own account cf greenlee v commissioner tcmemo_1996_378 492_fsupp_1255 d n j petitioner aims to avoid an application of sec_4975 by advancing his five assertions set forth above petitioner’s reliance on these assertions is misplaced first petitioner asserts incorrectly that because each of the three loans wa sec_3 specifically the three loans benefited petitioner in that he used the first loan to pay the payroll of his wholly owned corporation aspects he caused the second loan to pay his personal car payment and he caused the third loan to pay the mortgage and payroll_taxes on the building owned by a second wholly owned corporation inland permitted by the plan none was a prohibited_transaction the first loan was not permitted by the plan in that it has yet to be repaid more than years after its making the first loan failed the plan’s explicit requirement that participant loans provide for level amortization with payments to be made not less frequently than quarterly over a period not to exceed five years the second and third loans both of which are different from the first loan in that they are not participant loans were specifically prohibited by the statute upon their making in other words even if the plan did allow the second and third loans to inland we read nothing in sec_4975 that would exempt these loans from that section’s definition of a prohibited_transaction as to petitioner’s second assertion the mere fact that the bankruptcy court confirmed a plan under which aspects may repay each of the three loans is of no consequence to our decision in addition to the fact that aspects has not yet made any payment on those loans we read nothing in the confirmed plan nor has petitioner pointed us to anything that persuades us that aspects will eventually repay any or all amounts due on the three loans in fact as we read the confirmed plan the plan’s status is simply that of an unsecured creditor with rights no greater than those of any other unsecured creditor such an unfulfilled third-party obligation does not transmute the prohibited_transaction loans into acceptable loans does not correct the prohibited_transactions and does not eliminate petitioner’s liabilities for the excise_taxes respondent determined as to the three loans see 112_tc_51 as to petitioner’s third assertion we find no evidence in the record that establishes as petitioner asks us to find that the department of labor has reviewed and approved each of the three loans although petitioner in his brief asks the court to rely upon a certain letter from the department of labor that letter was not admitted into evidence and hence is not evidence see rule b as to petitioner’s fourth assertion petitioner relies mistakenly on his claim that the three loans were in the best interest of the plan and its participants from a factual point of view we are unable to find in the record that the loans were in the best interest of the plan and its participants from a legal point of view even if we could make such a finding our conclusion would be the same that the loans are prohibited_transactions as we noted in 89_tc_1137 the language and legislative_history of erisa indicate a congressional intention to create in sec_4975 a blanket prohibition against certain transactions regardless of whether the transaction was entered into prudently or in good_faith or whether the plan benefitted as a result good intentions and a pure heart are no defense to liability under sec_4975 88_tc_1474 as to petitioner’s final assertion petitioner is mistaken in his belief that the period of limitation has expired on an assessment of the excise_taxes at issue although an assessment of excise_taxes of that type must generally be made within years of the date that the relevant return is filed and more than years have passed from the due_date of most of the relevant returns which were required to be filed for the subject years an exception applies where as here a return is never filed sec_6501 c in a case such as this the commissioner may assess an excise_tax at any time see sec_6501 see also sec_301_6501_e_-1 sec_301_6501_n_-1 proced admin regs we conclude that petitioner is a disqualified_person who participated in three prohibited_transactions by way of the three loans we also conclude that he did so other than as a fiduciary acting only as such a disqualified_person such as petitioner participates in a prohibited_transaction under sec_4975 by approving the transaction or by receiving its benefit 96_tc_644 petitioner’s participation in the three loans other than as a fiduciary is seen from the fact that he approved them for the purpose of receiving their benefit personally and that he did not take collection action when payment on the loans was overdue we sustain respondent’s determination under sec_4975 and turn to his determination under sec_4975 petitioner sets forth in his brief no specific objection to the latter determination respondent asserts as to this matter that petitioner has never corrected any of the three loans and that plan beneficiaries risk losing plan benefits as a result of those loans respondent concludes that petitioner also is liable for the second-tier_excise_tax we agree sec_141_4975-13 temporary excise_tax regs fed reg date and fed reg date provides that absent permanent regulations for sec_4975 and sec_53_4941_e_-1 foundation excise_tax regs shall be relied upon to interpret terms contained in sec_4975 sec_53_4941_e_-1 foundation excise_tax regs provides in the case of the use by a disqualified_person of property owned by a private_foundation undoing the transaction includes but is not limited to terminating the use of such property in addition to termination the disqualified_person must pay the foundation- a the excess if any of the fair_market_value of the use of the property over the amount_paid by the disqualified_person for such use until such termination and b the excess if any of the amount which would have been paid_by the disqualified_person for_the_use_of the property on or after the date of such termination for the period such disqualified_person would have used the property without regard to any further extensions or renewals of such period if such termination had not occurred over the fair_market_value of such use for such period in applying a of this subdivision the fair_market_value of the use of property shall be the higher of the rate that is fair rental value per period in the case of use of property other than money or fair interest rate in the case of use of money at the time of the act of self-dealing within the meaning of paragraph e of this section or such rate at the time of correction of such act of self-dealing in applying b of this subdivision the fair_market_value of the use of property shall be the rate at the time of correction pursuant to these regulations where as here a prohibited_transaction is the lending of money correction of the prohibited_transaction requires termination of the loan by its repayment plus reasonable interest sec_53_4941_e_-1 foundation excise_tax regs see also medina v commissioner supra pincite kadivar v commissioner tcmemo_1989_404 given that none of the three loans has been repaid we conclude that petitioner did not correct any of the prohibited_transactions by date the end of the applicable taxable_period and that the plan was not in a financial position not worse than that in which it would be if the disqualified_person were acting under the highest fiduciary standards see sec_4975 we sustain respondent’s determination that petitioner is liable for the second-tier_excise_tax under sec_4975 we note however that sec_4961 and sec_4963 generally allow for the abatement of a second-tier_excise_tax if the prohibited_transaction giving rise thereto is corrected within days after our decision sustaining the tax becomes final because the issue of whether petitioner will or would qualify for an abatement is not yet ripe for decision we express no opinion on this issue at this time we turn to the additions to tax respondent determined under sec_6651 respondent determined that petitioner is liable for these additions to tax because he did not file an excise_tax return for or petitioner argues that these additions to tax do not apply because the plan did not have the money to pay its plan_administrator to prepare those returns we agree with respondent a disqualified_person who engages in a prohibited_transaction is required to file an excise_tax return for each taxable_year in the taxable_period sec_4975 sec_6011 sec_54_6011-1 pension excise_tax regs see also 102_tc_499 such a person who fails to do so timely is generally liable under sec_6651 for a monthly addition_to_tax equal to percent of the amount of tax that should have been shown on the return up to a maximum charge of percent see janpol v commissioner supra pincite this addition_to_tax does not apply where the failure_to_file was due to reasonable_cause and was not due to willful neglect 469_us_241 janpol v commissioner supra pincite reasonable_cause is present where the person exercised ordinary business care and prudence but was unable to file the return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite because petitioner was a disqualified_person who engaged in prohibited_transactions and the transactions remained uncorrected upon issuance of the notice_of_deficiency he was required to file an excise_tax return for each year in issue petitioner did not file an excise_tax return for any of these years nor has he established to our satisfaction that he had reasonable_cause not to file those returns cf united_states v boyle supra pincite taxpayers have a personal and nondelegable duty to file a timely return reliance on an accountant to file a return does not provide reasonable_cause for an untimely filing we hold that petitioner is liable for the sec_6651 additions to tax respondent determined we have considered all arguments in this case and to the extent not discussed above find those arguments to be without merit or irrelevant to reflect the foregoing decision will be entered under rule
